Citation Nr: 0416558	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-20 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for liver disorder, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for disability of the 
thoracic spine.

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1977 to 
February 1980.  This case comes before the Board of Veterans 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).  

Although the issues of entitlement to service connection for 
respiratory disability and hearing loss were originally 
denied in an unappealed rating decision in November 1999 
because they were not considered well grounded, the RO sent 
the veteran a letter in May 2001 telling him that, because of 
the changes to the adjudication process required by the 
Veterans Claims Assistance Act of 2000, VA was reviewing 
certain claims previously denied as not well grounded, 
including the veteran's claims.  The veteran's claims for 
service connection for respiratory disability and hearing 
loss were each subsequently considered and denied on a de 
novo basis, meaning as a "new" claim.  Consequently, the 
Board will also consider the claims de novo.

The issues of entitlement to service connection for a 
gastrointestinal disability, for a respiratory disability, to 
include as due to exposure to asbestos, and for bilateral 
hearing loss are being remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show a liver 
disorder that is related to the veteran's military service, 
to include as due to exposure to ionizing radiation.

2.  The medical evidence of record does not show a thoracic 
spine disability that is related to the veteran's military 
service.

3.  The medical evidence of record does not show a 
psychiatric disability that is related to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).

2.  A thoracic spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1112, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In September 2001 and August 2002, letters were sent to the 
veteran by the RO, with a copy to his representative, in 
which he was informed of the requirements needed to establish 
service connection for the disabilities decided herein.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA would be 
obtaining.  The letters explained what evidence VA needed 
from the veteran and told him that VA would request records 
for him if he provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims files.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  In fact, the veteran indicated in a statement 
dated in August 2002 that there was no other evidence that 
needed to be obtained.  Based on this record, the Board finds 
that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although VA examinations have 
not been conducted on the issues decided herein, none is 
required in this case.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed in detail below, a VA examination 
is not necessary with regard to those issues.
The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folders with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Since VA letters complying with the VCAA were sent out in 
September 2001 and August 2002 and the initial adjudications 
by the RO of the issues were in September 2002, the Board 
concludes that Pelegrini has been complied with on the issues 
decided herein.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain what 
evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues decided on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Common Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Claims For Service Connection 

Liver Disorder

Factual Background

The veteran's service medical records reveal that he was 
exposed to ionizing radiation while onboard the USS GATO 
and USS TINOSA from 1977 to 1979.  According to his 
Defense Department Form 1141, Record Of Occupational 
Exposure To Ionizing Radiation, his total lifetime 
accumulated dose was 00.093 rem, with a permissible 
lifetime dose noted to be 25.000 rem.  Other service 
medical records reveal that he had gastrointestinal and 
genitourinary problems, including brownish-colored urine 
and occult blood on urinalysis.  It was noted on discharge 
medical examination in February 1980 that a urinalysis 
showed 2+ for bile without evidence of gallbladder 
disease, jaundice, or hepatitis.

There are post-service private medical records on file 
beginning in January 1984 and VA records beginning in 
November 2000.  Mild hepatocellular disease and 
hyperlipoproteinemia were diagnosed in private records in 
July 1987.  It was noted by a private physician in August 
1998 that the veteran had a history of abnormal liver 
enzymes.  Elevated liver enzymes and hyperlipedemia were 
diagnosed in VA records dated in June 2001.  VA records 
for November 2002 reveal that a needle biopsy of the liver 
showed steatosis.

The veteran testified at a personal hearing at the RO in 
November 2002 and at a videoconference hearing before the 
Board in August 2003 that he has liver disease as a result 
of his exposure to radiation aboard a nuclear submarine in 
service.  

Special Regulations For Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the veteran's presence at certain specified 
additional locations.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx)cancer of the lung; and 
(xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv) (2001).  Section 3.311(b)(5) requires 
that bone cancer become manifest within 30 years after 
exposure, and that prostate cancer become manifest 5 years or 
more after exposure.  38 C.F.R. § 3.311(b)(5).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Analysis

The veteran contends that he has liver disease due to 
service, including due to exposure to ionizing radiation 
while on a nuclear submarine.  With respect to a claim for 
service connection for liver disease due to other than 
radiation exposure, the Board notes that there is no evidence 
of liver disease in service or for several years after 
service discharge and no nexus opinion linking a current 
liver condition to service.  The initial medical evidence of 
a liver abnormality was not until mild hepatocellular disease 
was diagnosed in July 1987, which is several years after 
service discharge.  The most recent diagnosis was the 
November 2002 finding of steatosis.  Since there is no 
evidence of liver disability in service and no medical 
evidence of a causal connection between the veteran's current 
liver abnormality and service, service connection is not 
warranted.

Turning to whether service connection is warranted for liver 
disease due to radiation exposure in service, the Board notes 
that there is evidence on file of ionizing radiation exposure 
during service.  However, the evidence does not support a 
grant of service connection for liver disease due to exposure 
to ionizing radiation.  

To recapitulate the relevant law, service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  First, there are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans under 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service. 

In the interest of clarity, the Board will divide its 
discussion into two parts: presumptive service connection 
under 38 C.F.R. § 3.309 and under 38 C.F.R. 
§ 3.311 for radiogenic diseases; and Combee considerations.

The veteran has been diagnosed with mild hepatocellular 
disease, elevated liver enzymes, and steatosis, none of which 
is among the presumptive diseases specifically listed under 
38 C.F.R. § 3.309(d)(2).  Thus, the Board finds that the 
regulations pertaining to presumptive service connection 
based on radiation exposure are not for application.  See 38 
C.F.R. §§ 3.307(d) and 3.309(d).  

Similarly, none of the diagnosed conditions noted above is 
among the radiogenic diseases specified in 38 C.F.R. § 
3.311(b)(2).  Because the veteran has not submitted any 
competent or scientific evidence showing that he has a liver 
condition that is a radiogenic disease, the Board concludes 
that the provisions of 38 C.F.R. § 3.311 are also not for 
application.  See 38 C.F.R. § 3.311(b)(4).  

As noted above, the United States Court of Appeals for the 
Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See 
Combee, 34 F.3d at 1043-1044. 

Although it is contended by and on behalf of the veteran that 
there a relationship between his current liver condition and 
his exposure to ionizing radiation in service, there is no 
medical evidence on file, and the veteran has not otherwise 
referred to any evidence, to support this contention.  In 
short, there is no nexus evidence linking the veteran's 
current liver condition to service.

It is now well-established that a layperson, such as the 
veteran, is not qualified to render medical opinions 
regarding diagnoses or etiology of medical disorders, and his 
opinion to the effect that he has liver disease that is 
caused by radiation exposure is entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In short, because there is no competent medical evidence that 
in-service exposure to ionizing radiation directly caused any 
current liver condition, the Board finds that the 
preponderance of competent and probative evidence of record 
is against the veteran's claim of entitlement to service 
connection for liver disease due to exposure to ionizing 
radiation.  Consequently, the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The benefit sought on appeal is accordingly denied.

Thoracic Spine Disability

Factual Background

The veteran's service medical records do not reveal any 
complaints or findings of a spine disability, including on 
discharge medical examination in February 1980, when the 
veteran's spine was noted to be normal.

Private medical records in January 1985 diagnose a herniated 
disc at T10-11.  Private magnetic resonance imaging in June 
1998 and March 1999 showed disc herniation of the thoracic 
spine.  Thoracic facet syndrome on the left was noted in 
private treatment records dated in August 2001.

The veteran testified at his November 2002 and August 2003 
hearings that he injured his low back in service but did not 
discover until after service that the service injury included 
disability of the thoracic spine.

Analysis

Although the medical evidence on file shows post-service 
evidence of thoracic spine disability beginning in 1985, the 
veteran's service medical records do not show any complaints 
or findings of a spine disability, including of the thoracic 
spine.  Moreover, there is no medical evidence linking a 
current thoracic spine disability to service.  

As there is no medical evidence of thoracic spine disability 
in service and no medical evidence of a nexus between any 
spine injury in service and his current thoracic spine 
disability, service connection for thoracic spine disability 
is not warranted.  

Finally, in reaching this decision the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Psychiatric Disability

Factual Background

The veteran's service medical records do not reveal any 
complaints or findings of a psychiatric disability, including 
on discharge medical examination in February 1980.

The initial post-service notation of a psychiatric problem 
was by a private physician who noted a high level of anxiety 
in August 1998.  Depression was reported in VA treatment 
records dated in November 2000.  

The veteran testified at his November 2002 and August 2003 
hearings that he has a bipolar disorder that began in service 
but that it was not diagnosed until several years after 
service discharge.  His wife testified that even when she 
first met him in 1980 he acted "very extreme."

Analysis

Although there is some post-service medical evidence of a 
psychiatric problem beginning many years after service 
discharge, there is no evidence of a psychiatric disability 
in service and no post-service medical opinion showing a 
nexus between the veteran's current psychiatric disability 
and service.  Consequently, because the elements necessary to 
warrant service connection have not been shown, service 
connection for psychiatric disability is not warranted.  

Additionally, because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
also does not apply to this issue.  Id. 



ORDER

Service connection for liver disease, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for thoracic spine disability is denied.

Service connection for psychiatric disability is denied.


REMAND

A review of the claims files reveals that there were 
complaints and findings in service of gastrointestinal 
disability, respiratory disability, and hearing loss, 
although the February 1980 discharge examination report only 
reports a hearing loss.  The veteran testified at the 
videoconference hearing before the Board in August 2003, that 
symptoms of these disorders continued since military service 
to the present.  Additionally, there is post-service medical 
evidence of gastrointestinal disability, respiratory 
disability, and hearing loss.  However, there is no nexus 
opinion on file on whether the veteran's current 
gastrointestinal disability, respiratory disability, or 
hearing loss is causally related to service.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines that there is a need to 
verify the existence and etiology of a disability.  See also 
38 C.F.R. § 3.159 (2003).  Individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  See 38 C.F.R. § 3.655 (2003).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran must be asked to provide 
the names and addresses, as well as the 
dates of treatment, of all health care 
providers who have treated him since 
November 2002 for any of the disabilities 
at issue.  After securing any appropriate 
consent from the veteran, VA must attempt 
to obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.

3.  The veteran must be scheduled for VA 
examinations to determine the current 
nature and etiology of any 
gastrointestinal disability, any 
respiratory disability, and any hearing 
loss.  The claims folders, including a 
copy of this Remand, must be made 
available to, and reviewed by, the 
examiners.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  
Each examiner must describe all current 
gastrointestinal, respiratory, or hearing 
disability found and comment on whether 
each is due to service.  A complete 
rationale for all opinions must be 
provided.  The reports prepared should be 
typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
each scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for any aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, VA must readjudicate the 
veteran's claims for service connection 
for gastrointestinal disability, 
respiratory disability, to include as due 
to asbestos exposure, and hearing loss, 
taking into consideration any and all 
evidence that has been added to the 
record since the last adjudicative 
action.  If any benefit sought on appeal 
remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case and given an appropriate opportunity 
to respond.  The case must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



